DETAILED ACTION

This Office Action is in response to the application 16060953 filed on 06/10/2018. The application has is a 371 of PCT US16/66222 with a filing date of 12/12/2016. The application also claims priority to provisional application 62/265,805 with a filing date of 12/10/2015.

Claims 51-70 submitted on 06/10/2018 were examined. Claims 51-70 submitted on 07/31/2020 are currently pending and have been examined. Claims 51-57, 59-60, and 62-69 are currently amended. Claims 58, 61, and 70 are presented as previous. 

Definition of terms that may be used for citation purpose: 
Figure = Fig., paragraph = P., column = Col., for example column 40 = Col. 40

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Inventorship

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Arguments

Applicant’s arguments filed on 31 July 2020 have been fully considered. While Applicant has amended the independent claims, these amendments do not change the overall scope of the claims.

Applicant argues, “Accordingly, Bank’s ‘super detailed mode,’ as best understood merely provides ‘additional route details.’ It does not, however, entail selecting an interface at which to provide a notification based on a determination that the probability of noncompliance by the user with the navigation instruction exceeds a defined threshold as encompassed by claim 51. Specifically, nothing in Bank suggests the selection of any interface based on a determination that the probability of noncompliance by the user with the navigation instruction exceeds a defined threshold. Rather, Banks merely teaches that "additional route details" are provided. Accordingly, neither Patel nor Bank, nor any of the other art of record, whether alone or in combination, teach, disclose, or suggest each and every recitation of claim 51. Claim 51 thus is submitted to be patentable over the art of record...”
Examiner respectfully disagrees, for Applicant is arguing a level of specificity that is not clearly recited in the claims. Additionally, Bank and Patel should be considered in combination as provided in the rejections detailed below. The combination of Bank and Patel does disclose selecting an interface because “a super detailed mode” is an example of an interface. Further, no special definition has been provided that would preclude Examiner from making the previously stated interpretation. As cited in more detail herein, communication of information occurs in a different manner when implemented by a first interface versus communication of information via a second interface. Traditional GPS, considering context of Patel reference, exemplifies a second interface because it depicts another mode of 

Applicant also argues, “Claims 52 and 62 encompass features that are similar...” 
Examiner respectfully disagrees, because of the same reasons provided above for independent claim 51. Therefore, Examiner attains similar conclusions in regards to claims 52 and 62. 

Response to Amendments

Applicant’s amendments have not successfully overcome the Claim Objections for claims 51-60 and 62-69. Therefore, these rejections are withdrawn 

Applicant’s amendments have not successfully overcome the 35 U.S.C. § 103 Rejections for Claims 51-70. These rejections are therefore maintained. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (U.S. Patent No. 10,054,443) hereinafter “Patel” in view of Bank et al. (US 2014/0005922) hereinafter “Bank”.

Regarding claim 51,  Patel teaches a method comprising: receiving one or more inputs (see at least Patel: Figs 1-8; Fig. 9, steps 910-920; Col. 9, lines 1-40, …adherence of the user 110 to the journey 120, e.g., the user 110 drives 2 miles in an easterly direction, drives 0.6 miles in a north east direction, and drives 3.2 miles in a northerly direction, wherein the distance data can be provided by an odometer (mileometer) located on the car and is communicatively coupled to the mobile device 130. Hence, by knowing the direction(s) travelled and respective distances travelled, a determination can be made regarding whether a user 110 is complying with a prescribed journey 120, or not. And if not, why not? For example, the second data source 230 can be a database comprising current traffic…System 200 includes a route data store 280, wherein the route data store 280 can be utilized to store data and information 281 regarding the journey 120); 
processing, by a processing device instruction (see at least Patel: Figs 1-7; Col. 6, lines 1-20,…The computer system 140 comprises a processor 141 and a memory 142, wherein the memory 142 comprises data that is accessible to the processor 141 and instructions that can be executed by the processor 141…) and with respect to a navigation instruction, the one or more inputs to compute a probability of noncompliance by a user with the navigation instruction (see at least Patel: Figs 1-7; Col. 5, lines 10-20, while an individual can be tracked throughout the segments, upon arriving at waypoint C, the individual can receive a notification, instruction, request…; Fig. 9, steps 930-950; Col. 15, lines 1-10, Initially, the journey profile component 143 is configured to generate a journey…Col. 15, lines 60-65 and Col. 16, lines 1-20, probability component 740 can be utilized to enable determination of the location of the mobile device 130, and correspondingly, whether the user 110 is adhering to the journey 120, and if so, their location on the journey 120, and if the user is not adhering to the journey, how to get back to a route defined by the journey 120, or a portion thereof. The probability component 740 can operate in combination with the journey analysis system 144....; Fig. 8, steps 810-840; Col. 20, lines 8-20, in response to determining that the mobile device is being operated in a non-compliant manner, with regard to the segment criteria…Examiner interprets segment criteria as an example of a navigation instruction.); 
While Patel does disclose a probability of the current measure of compliance 1060 and notification component 530, it does not explicitly teach based on a determination that the probability of noncompliance by the user with the navigation instruction exceeds a defined threshold, selecting a first interface at which to provide a notification that corresponds to the navigation instruction, and providing the notification via the selected first interface; and based on a determination that the probability of noncompliance by the user with the navigation instruction 
However, Bank is analogous art and discloses selecting based on a determination that the probability of noncompliance by the user with the navigation instruction exceeds a defined threshold, a first interface at which to provide a notification that corresponds to the navigation instruction, and providing the notification via the selected first interface (see at least Bank: Figs. 1-4B; P. [0013], A super detail mode of operation provides additional details (e.g., landmarks, street names, countdown to turns, warnings about non-visible signage and warnings about unidentified road hazards), such as via audio instructions, than traditional GPS-based navigation systems…The super detail mode of operation may be triggered by the navigation system based on a road condition (e.g., missed turn ratio of route exceeds a threshold) that warrants the super detail mode of operation where such a condition is determined to have occurred using the obtained information discussed above…) (see at least Bank: Figs. 1-4B; P. [0051-52], Based on the historical performance of the driver... Based on the determined likelihood of the driver getting lost/causing an accident on the route determined by navigation system 101 to be traveled by the driver in step 303, a comparison is made to a threshold. If the likelihood of the driver getting lost/causing an accident on the route determined by navigation system 101 to be traveled by the driver in step 303 exceeds a threshold, then, in step 402, navigation system 101 implements the super detail mode of operation as discussed above… Examiner interprets a super detailed mode as an example of a first interface.); and 
based on a determination that the probability of noncompliance by the user with the navigation instruction does not exceed the defined threshold (see at least Bank: Figs. 1-4B; P. [0053], If, however, the likelihood of the driver getting lost/causing an accident on the route determined by navigation system 101 in step 303 to be traveled by the driver does not exceed a threshold, then, in step 403, a determination is made by navigation system 101 as to whether the missed turn ratio exceeds a threshold based on the obtained past driving history of other drivers…), selecting a second interface at which to provide the notification that corresponds to the navigation instruction, and providing the notification via the selected second interface (see at least Bank: Figs. 1-4B; P. [0013]; P. [0037], …The detailed route guidance is referred to herein as the "super detail mode" of operation which includes providing additional details, such as via audio instructions, than traditional GPS-based navigation system operation (also referred to herein as the "normal mode of operation"…; Examiner interprets traditional GPS operation as an example of a second interface. P. [0062], If, however, a user customized condition is not satisfied, then, in step 412, navigation system 101 does not implement the super detail mode of operation.). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Patel by implementing a super detailed mode interface disclosed by Bank. One of ordinary skill in the art would have been motivated to make to make this modification in order to make it easier for the driver, lessen the likelihood of the driver getting lost, and to reduce the likelihood of accidents (Bank: P. [0013]).

Claims 52-53 and 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (U.S. Patent No. 10,054,443) hereinafter “Patel” in view of Bank et al. (US 2014/0005922) hereinafter “Bank”.

Regarding claim 52, Patel teaches a non-transitory computer readable medium having instructions stored thereon that, when executed by a processing device, cause the processing device to perform operations comprising (see at least Patel: Figs. 1-9; Col. 23, lines 40-60, Various functions described herein can be implemented in hardware, software, or any combination thereof. If implemented in software, the functions can be stored on or transmitted over as one or more instructions or code on a computer-readable medium. Computer-readable media includes computer-readable storage media…; Col. 6, lines 1-20,…The computer system 140 comprises a processor 141 and a memory 142, wherein the memory 142 comprises data that is accessible to the processor 141 and instructions that can be executed by the processor 141…):  
selecting one or more interfaces at which to provide a notification that corresponds to the navigation instruction; and providing the notification via the selected one or more interfaces (see at least Patel: Figs. 1-11; Col. 7, lines 10-30, Continuing the previous example, the journey analysis system 144 can forward the output 160 to the communication system 145, whereupon the communication system 145 can transmit the output 160 to the mobile device 130, for presentment of the output 160 to the user 110. In another exemplary scenario, a third party can be monitoring the user 110 with regard to their progress...; Col. 12, lines 52-67 and Col. 13, lines 1-20,…The notification, etc., can include details about the journey, including a notification that the user has gone off track with respect to one or more journey segments, a notification of an expected event (e.g., a current event, a future event), a notification of a landmark that should be visible to the user 110… Example requests to the user 110 can include "do you see building B?", "do you see a mountain range straight ahead", "are you walking on main street", "what vehicle are you operating?", etc. The request can include simple text, a voice message, a digital image, a map…; Col. 23, lines 20-36, ...the computing device 1100 may display text, images, etc., by way of the output interface 1112.).
While Patel does disclose an analysis of data previously recorded to determine compliance, it does not explicitly teach receiving one or more routes previously traveled by a user; comparing the one or more routes previously traveled by the user with a navigation instruction included in a route currently being traveled by the user; based on a comparison of noncompliance by the user with the navigation instruction; based on a determination that the probability of noncompliance by the user with the navigation instruction exceeds a defined threshold.
However, Bank is in the same field of endeavor and discloses receiving one or more routes previously traveled by a user (see at least Bank: Figs. 1-4B; P. [0039-42], In step 302, navigation system 101 identifies the current location of vehicle 100 using the received signals from an array of satellites which are part of the GPS…In step 304, navigation system 101 obtains the past driving history of the driver, such as from database 209…; P. [0005], … Furthermore, the method comprises obtaining one or more of the following: past driving history of the driver of the vehicle, past driving history of other drivers on the route, information about the route...), each of the one or more routes comprising one or more navigation instructions (see at least Bank: Figs 1-4B; P. [0036-37], …Presently, a GPS-based navigation system guides the driver to the desired destination via audio instructions, such as turn left in 20 feet. Oftentimes though such instructions are not detailed enough... For instance, instead of the GPS-based navigation system (normal mode of operation) simply instructing the driver to turn left at 20 feet, the GPS-based navigation system in super detail mode of operation now would instruct the driver to turn left at the McDonalds prior to the railroad crossing…); 
comparing the one or more routes previously traveled by the user with a navigation instruction included in a route currently being traveled by the user (see at least Bank: Figs. 1-9; P. [0047], In step 310, a determination is made by navigation system 101 as to whether any road conditions require the use of the super detail mode of operation based on the information obtained in steps 304-308 as discussed further below in connection with Figs. 4A-4B. Such road conditions are used to determine when navigation system 101 should switch to a super detail mode of operation from a normal mode of operation so as to provide additional details (e.g., landmarks, street names, countdown to turns,…) in its guided instructions (e.g., audio instructions) thereby providing additional assistance to the driver in reaching his/her destination so as to reduce the likelihood of the driver getting lost or causing or becoming involved in an accident. As previously cited, Examiner interprets data in received in step 304 as an example of routes previously traveled by the user. Such an analysis may be performed for a designated amount of distance (e.g., one mile) on the route determined to be traveled in step 303 and repeated thereafter.); 
based on a comparison of the one or more routes previously traveled by the user with the navigation instruction included in the route currently being traveled by the user, computing a probability of noncompliance by the user with the navigation instruction (see at least Bank: P. [0051-52], …Referring to Fig. 4A, in conjunction with Figs. 1-3, in step 401, a determination is made by navigation system 101 as to whether the likelihood that the driver of the vehicle 100 will get lost or causing or becoming involved in an accident exceeds a threshold…whether the driver typically misses a turn when getting onto a highway…Based on the historical performance of the driver...Based on the determined likelihood of the driver getting lost/causing an accident on the route determined by navigation system 101 to be traveled by the driver in step 303, a comparison is made to a threshold. If the likelihood of the driver getting lost/causing an accident on the route determined by navigation system 101 to be traveled by the driver in step 303 exceeds a threshold, then, in step 402, navigation system 101 implements the super detail mode of operation as discussed above...); and
based on a determination that the probability of noncompliance by the user with the navigation instruction exceeds a defined threshold, (see at least Bank: Figs. 1-4B; P. [0013], A super detail mode of operation provides additional details (e.g., landmarks, street names, countdown to turns, warnings about non-visible signage and warnings about unidentified road hazards), such as via audio instructions, than traditional GPS-based navigation systems to make it easier for the driver to reach the destination and to lessen the likelihood of the driver getting lost or causing or becoming involved in an accident. The super detail mode of operation may be triggered by the navigation system based on a road condition (e.g., missed turn ratio of route exceeds a threshold) that warrants the super detail mode of operation where such a condition is determined to have occurred using the obtained information discussed above; P. [0017],… navigation system 101 includes a processor 201, a memory 202, a display driver 203, a display 204, a user interface 205, external interfaces 206, a Global Positioning System (GPS)…; P. [0019], … Through display driver 203, processor 201 controls the display of text and graphics on display 204 in a predetermined format... ).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the medium disclosed by Patel by implementing computation of probability based on noncompliance by user with the navigation instruction disclosed by Bank. One of ordinary skill in the art would have been motivated to make to make this modification in order to make to make this modification in order to make it easier for the driver, lessen the likelihood of the driver getting lost, and to reduce the likelihood of accidents (Bank: P. [0013]).

Regarding claim 53, the combination of Patel and Bank discloses the non-transitory computer readable medium of claim 52 (see at least rejection of claim 52), wherein computing the probability of noncompliance comprises computing the probability of noncompliance based on a device state of a device associated with the user (see at least Patel: Figs. 1-9; Col. 15, lines 62-67 and Col. 16, lines 1-25, A probability component 740 can be utilized to enable determination of the location of the mobile device 130, and correspondingly, whether the user 110 is adhering to the journey 120, and if so, their location on the journey 120, and if the user is not adhering to the journey, how to get back to a route defined by the journey 120, or a portion thereof. The probability component 740 can operate in combination with the journey analysis system 144…Hence, in a situation where the battery analyzer component 510 determines that the battery 660 has a low power state, the weighting(s) assigned by the probability component 740 can be utilized to enable selection of which sensor(s)… Examiner interprets a low battery as an example of a device state.).

Regarding claim 62, Patel teaches a system comprising: a processing device; and a memory coupled to the processor and storing instructions that, when executed by the processing device, cause the system to perform operations comprising (see at least Patel: Figs. 1-9; Col. 23, lines 40-60, Various functions described herein can be implemented in hardware, software, or any combination thereof. If implemented in software, the functions can be stored on or transmitted over as one or more instructions or code on a computer-readable medium. Computer-readable media includes computer-readable storage media…; Col. 6, lines 1-20,…The computer system 140 comprises a processor 141 and a memory 142, wherein the memory 142 comprises data that is accessible to the processor 141 and instructions that can be executed by the processor 141…):  
selecting, one or more interfaces at which to provide a notification that corresponds to the navigation instruction; and providing the notification via the selected one or more interfaces (see at least Patel: Figs. 1-11; Col. 7, lines 10-30; Col. 12, lines 52-67 and Col. 13, lines 1-20; Col. 23, lines 20-36;).
While Patel does disclose an analysis of data previously recorded to determine compliance, it does not explicitly teach receiving one or more routes previously traveled by a user; comparing the one or more routes previously traveled by the user with a navigation instruction included in a route currently being traveled by the user; based on a comparison of the one or more routes previously traveled by the user with the navigation instruction included in the route currently being traveled by the user, computing a probability of noncompliance by the noncompliance by the user with the navigation instruction exceeds a defined threshold.
However, Bank is in the same field of endeavor and discloses receiving one or more routes previously traveled by a user (see at least Bank: Figs. 1-4B; P. [0039-42]; [0005],), each of the one or more routes comprising one or more navigation instructions (see at least Bank: Figs 1-4B; P. [0036-37],); 
comparing the one or more routes previously traveled by the user with a navigation instruction included in a route currently being traveled by the user (see at least Bank: Figs. 1-9; P. [0047], As previously cited, Examiner interprets data in received in step 304 as an example of routes previously traveled by the user.); 
based on a comparison of the one or more routes previously traveled by the user with the navigation instruction included in the route currently being traveled by the user, computing a probability of noncompliance by the user with the navigation instruction (see at least Bank: P. [0051-52]); and
based on a determination that the probability of noncompliance by the user with the navigation instruction exceeds a defined threshold, (see at least Bank: Figs. 1-4B; P. [0013]; P. [0017; P. [0019]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system disclosed by Patel by implementing computation of probability based on noncompliance by user with the navigation instruction disclosed by Bank. One of ordinary skill in the art would have been motivated to make to make this modification in order to make to make this modification in order to make it easier for the driver, lessen the likelihood of the driver getting lost, and to reduce the likelihood of accidents (Bank: P. [0013]).

Regarding claim 63, the system of claim 62 (see at least rejection of claim 62), wherein computing the probability of noncompliance comprises computing the probability of noncompliance based on a device state of a device associated with the user (see at least Patel: Figs. 1-9; Col. 15, lines 62-67 and Col. 16, lines 1-25, Examiner interprets a low battery as an example of a device state.).

Claim 54, 55, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (U.S. Patent No. 10,054,443) hereinafter “Patel” in view of Bank et al. (US 2014/0005922) hereinafter “Bank”, as applied to claim 52 above, further in view of Vulcano et al. (US 2014/0365120) hereinafter “Vulcano”.

Regarding claim 54, the combination of Patel and Bank discloses the non-transitory computer readable medium of claim 52, wherein computing the probability of noncompliance comprises computing the probability of noncompliance (see at least rejection of claim 52).
The combination of Patel and Bank does not explicitly teach based on a display state of a device associated with the user.  
However, in the same field of endeavor, Vulcano teaches based on a display state of a device associated with the user (see at least Vulcano: Figs. 1-4; P. [0077], The position control 225 allows the current position of the device to be specifically noted on the map, as is the case in this figure. Once the position control is selected in some embodiments, the application maintains the current position of the device in the center of the map as the device moves. In some embodiments, the position control can also be used to direct the application to identify the direction to which the device is currently oriented. The mapping application of some embodiments identifies the location of the device using coordinates (e.g., longitudinal, latitudinal, and altitudinal coordinates) in a GPS signal that the device receives.  Examiner interprets mobile device’s mapping application displayed on the vehicle’s display system as an example of a display state of a device. ).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the medium disclosed by the combination of Patel and Bank by implementing the consideration of the display state of a user’s mobile device disclosed by Vulcano. One of ordinary skill in the art would have been motivated to make to make this modification in order to allow the user to quickly and easily identify navigation instructions. 

With regards to claim 55, the combination of Patel and Bank teaches the non-transitory computer readable medium of claim 52, wherein computing the probability of noncompliance comprises computing the probability of noncompliance (see at least rejection of claim 52).
The combination of Patel and Bank does not explicitly teach based on a state of an application executing on a device associated with the user.
However, Vulcano is analogous art and teaches based on a state of an application executing on a device associated with the user (see at least Vulcano: Figs. 1-3; Fig. 37; P. [0291-293], As with many of the other features described above, the predictive routing feature enables the user to quickly and easily find a desired destination and enter a turn-by-turn navigation mode towards that destination… In some embodiments, when the user selects the predictive routing control, the application displays on the vehicle screen traffic information in the vicinity of the vehicle…Examiner interprets selected modes of the application as an example of states of the application; Abstract, Some embodiments provide a method, for a mobile device, for controlling an interactive communication system of a vehicle that includes a display screen. P. [0072], A mapping application operates on the mobile device 200, and outputs both a first user interface 205 for the mobile device display screen and a second user interface 210 for the vehicle dashboard display screen 215.).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the medium disclosed by the combination of Patel and Bank by implementing the consideration of the state of the application disclosed by Vulcano. One of ordinary skill in the art would have been motivated to make to make this modification in order to provide the user with quick and easy access thereby exemplifying convenience through selectivity.

Regarding claim 64, the combination of Patel and Bank teaches the system of claim 62, wherein computing the probability of noncompliance comprises computing the probability of noncompliance (see at least rejection of claim 62).
The combination of Patel and Bank does not explicitly teach based on a state of an application executing on a device associated with the user.
However, Vulcano is analogous art and teaches based on a state of an application executing on a device associated with the user (see at least Vulcano: Figs. 1-3; Fig. 37; P. [0291-293], As with many of the other features described above, the predictive routing feature enables the user to quickly and easily find a desired destination and enter a turn-by-turn navigation mode towards that destination… In some embodiments, when the user selects the predictive routing control, the application displays on the vehicle screen traffic information in the vicinity of the vehicle…Examiner interprets selected modes of the application as an example of states of the application; Abstract, Some embodiments provide a method, for a mobile device, for controlling an interactive communication system of a vehicle that includes a display screen. P. [0072], A mapping application operates on the mobile device 200, and outputs both a first user interface 205 for the mobile device display screen and a second user interface 210 for the vehicle dashboard display screen 215.).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system disclosed by the combination of Patel and Bank by implementing the consideration of the state of the application disclosed by Vulcano. One of ordinary skill in the art would have been motivated to make to make this modification in order to provide the user with quick and easy access thereby exemplifying convenience through selectivity.


Claims 56-59 and 65-68 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (U.S. Patent No. 10,054,443) hereinafter “Patel” in view of Bank et al. (US 2014/0005922) hereinafter “Bank”, as applied to claim 52 above, further in view of Hahne (US 2014/0012501).

Regarding claim 56, the combination of Patel and Bank discloses the non-transitory computer readable medium of claim 52, wherein computing the probability of noncompliance comprises computing the probability of noncompliance (see at least rejection of claim 52); (see at least Bank: Fig. 3; P. [0039-47];). 
While Bank does ascertain the location of a vehicle, the combination of Patel and Bank does not explicitly teach based on a location of a vehicle within which the user is traveling. 
However, in the same field of endeavor, Hahne teaches based on a location of a vehicle within which the user is traveling (see at least Hahne: Figs. 1-4; P. [0046-47], …Fig. 4 presents a simple schematic flowchart of a method according to an embodiment. A first procedural step 500 involves determining the current position PF of the vehicle, the vehicle environment and/or the vehicle state. Based on the determined current position PF of the vehicle, the determined current route R1, the determined vehicle environment and/or the determined vehicle state, a probability value W for departure from the current route R1 at an approaching position P of the current route R1 is ascertained in a second procedural step 600. In a third procedural step 700, an alternative route R2 from position P to destination Z is determined as a function of the ascertained probability value W…).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the medium disclosed by the combination of Patel and Bank by implementing the consideration of the vehicle’s location in the probability computation disclosed by Hahne. One of ordinary skill in the art would have been motivated to make to make this modification in order to improve the route guidance system (Hahne: P. [0005]).

With regards to claim 57, the combination of Patel and Bank teaches the non-transitory computer readable medium of claim 52, wherein the determination that the probability of noncompliance by the user with the navigation instruction exceeds a defined threshold is computed (see at least rejection of claim 52). 
The combination of Patel and Bank does not explicitly teach based on a cost of noncompliance associated with the user.
However, in the same field of endeavor, Hahne teaches based on a cost of noncompliance associated with the user (see at least Hahne: Figs. 1-4; P. [0044-47], …A corresponding determination is made at high probability values W, and omitted at low probability values W. In the latter case, there is no change whatsoever for the driver, since he or she follows the current route guidance, and also receives no information relating to an alternative route R2. However, if such an alternative route R2 is determined in view of a high probability value W, it is output in a fourth procedural step 800, for example with an output means 60. As a consequence, the driver is faced with a change, since the alternative route R2 is now shown to him/her…; Examiner interprets a change for the driver as an example of a cost of noncompliance).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the medium disclosed by the combination of Patel and Bank by implementing the consideration of change disclosed by Hahne. One of ordinary skill in the art would have been motivated to make to make this modification in order to better prepare the driver, thereby preventing accidents, wasted time and/or wasted fuel.

Regarding claim 58, the combination of Patel, Bank, and Hahne teaches the non-transitory computer readable medium of claim 57(see at least rejections of claims 52 and 57). 
The previously cited combinations in the rejections of claims 52 and 57 do not explicitly disclose wherein the cost of noncompliance associated with the user comprises at least one of: an amount of time to be added to the route in response to an incidence of the noncompliance do not explicitly teach a degree of priority associated with one or more navigation instructions included in the route, or a travel distance to be added to the route in response to an incidence of the noncompliance.
However, Hahne also discloses wherein the cost of noncompliance associated with the user comprises at least one of: an amount of time to be added to the route in response to an incidence of the noncompliance (see at least Hahne: Fig. 3; Fig. 4; P. [0015], the means is designed and set up to determine a driving time to destination Z, a driving distance to destination Z and/or a required fuel consumption for the at least one alternative route R2 in relation to using the current route R1, and output the latter with the output means. As a consequence, the driver can advantageously use concise data to quickly contrast the pluses and minuses of routes R1 and R2, and still reach a timely selection between these routes before arriving at position P.  Examiner interprets driving time on R2 as an example of time added to the route where the route is R1 plus R2.), 
(see at least Hahne: Fig. 3; Fig. 4; P. [0012-13], …alternative route is output by means of output means customary in prior art, in particular acoustic means, such as loudspeakers, or visual means, such as screens or heads-up displays. For example, an acoustic output can take the form of a route description, for example via announcements like "You are about to leave the current route, which will present you with a detour of 15 km". The output takes place at least visually..; Examiner interprets distance on R2 as an example of time added to the route where the route is R1 plus R2. P. [0017], ...means for determining the approaching position in particular with navigation databases that store properties of such positions P makes it possible to detect problematic positions in advance, and possibly output an alternative route R2 if the probability value W points to a departure from the current route R1…).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the medium disclosed by the combination of Patel and Bank by designating time added and distance added as costs of noncompliance as disclosed by Hahne. One of ordinary skill in the art would have been motivated to make to make this modification in order to potentially the driver’s time and fuel (Hahne: P. [0015]). The predictive and selective capacities are convenience features for the user.  

Regarding claim 59, the combination of Patel, Bank, and Hahne teaches the non-transitory computer readable medium of claim 57(see at least rejections of claims 52 and 57). 
The previously cited combinations in the rejections of claims 52 and 57 do not explicitly disclose wherein computing the probability of noncompliance comprises computing the product of the cost of noncompliance and a determined likelihood of noncompliance.
noncompliance comprises computing the product of the cost of noncompliance and a determined likelihood of noncompliance (see at least Hahne: P. [0044-47], …A first procedural step 500 involves determining the current position PF of the vehicle, the vehicle environment and/or the vehicle state. Based on the determined current position PF of the vehicle, the determined current route R1, the determined vehicle environment and/or the determined vehicle state, a probability value W for departure from the current route R1 at an approaching position P of the current route R1 is ascertained in a second procedural step 600. In a third procedural step 700, an alternative route R2 from position P to destination Z is determined as a function of the ascertained probability value W…; Examiner interprets the consideration of factors to determine probability as an example of computing the product. Probability W is based on current position PF, current route R1, vehicle environment and vehicle state. Alternative route R2 is based on probability W and is a cost noncompliance.  P. [0012-13] P. [0012-13], …alternative route is output by means of output means customary in prior art, in particular acoustic means, such as loudspeakers, or visual means, such as screens or heads-up displays. For example, an acoustic output can take the form of a route description, for example via announcements like "You are about to leave the current route, which will present you with a detour of 15 km". The output takes place at least visually..; Examiner interprets distance on R2 as an example of time added to the route where the route is R1 plus R2.; P. [0015]; P. [0017]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the medium disclosed by the combination of Patel and Bank by implementing both the consideration of cost to the driver and the likelihood of departure from a current route disclosed by Hahne. One of ordinary skill in the art would have been motivated to make to make this modification in order to potentially the driver’s time and 

With regards to claim 65, the combination of Patel and Bank discloses the system of claim 62, wherein computing the probability of noncompliance comprises computing the probability of noncompliance (see at least rejection of claim 62; see at least Bank: Fig. 3; P. [0039-47]). 
While Bank does ascertain the location of a vehicle, the combination of Patel and Bank does not explicitly teach based on a location of a vehicle within which the user is traveling. 
However, in the same field of endeavor, Hahne teaches based on a location of a vehicle within which the user is traveling (see at least Hahne: Figs. 1-4; P. [0046-47]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system disclosed by the combination of Patel and Bank by implementing the consideration of the vehicle’s location in the probability computation disclosed by Hahne. One of ordinary skill in the art would have been motivated to make to make this modification in order to improve the route guidance system (Hahne: P. [0005]).

Regarding claim 66, the combination of Patel and Bank teaches the system of claim 62, wherein the determination that the probability of noncompliance by the user with the navigation instruction exceeds a defined threshold is computed (see at least rejection of claim 62). 
The combination of Patel and Bank does not explicitly teach based on a cost of noncompliance associated with the user.
However, in the same field of endeavor, Hahne teaches based on a cost of noncompliance associated with the user (see at least Hahne: Figs. 1-4; P. [0044-47]; Examiner interprets a change for the driver as an example of a cost of noncompliance).


Regarding claim 67, the combination of Patel, Bank, and Hahne teaches the system of claim 66 (see at least rejections of claims 62 and 66). 
The previously cited combinations in the rejections of claims 62 and 66 do not explicitly disclose wherein the cost of noncompliance associated with the user comprises at least one of: an amount of time to be added to the route in response to an incidence of the noncompliance do not explicitly teach a degree of priority associated with one or more navigation instructions included in the route, or a travel distance to be added to the route in response to an incidence of the noncompliance.
However, Hahne also discloses wherein the cost of noncompliance associated with the user comprises at least one of: an amount of time to be added to the route in response to an incidence of the noncompliance (see at least Hahne: Fig. 3; Fig. 4; P. [0015], Examiner interprets driving time on R2 as an example of time added to the route where the route is R1 plus R2.), 
a degree of priority associated with one or more navigation instructions included in the route, or a travel distance to be added to the route in response to an incidence of the noncompliance (see at least Hahne: Fig. 3; Fig. 4; P. [0012-13]; Examiner interprets distance on R2 as an example of time added to the route where the route is R1 plus R2. P. [0017]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system disclosed by the combination of Patel and Bank by designating time added and distance added as costs of noncompliance as 

Regarding claim 68, the combination of Patel, Bank, and Hahne teaches system of claim 66 (see at least rejections of claims 62 and 66). 
The previously cited combinations in the rejections of claims 62 and 66 do not explicitly disclose wherein computing the probability of noncompliance comprises computing the product of the cost of noncompliance and a determined likelihood of noncompliance.
However, Hahne also teaches wherein computing the probability of noncompliance comprises computing the product of the cost of noncompliance and a determined likelihood of noncompliance (see at least Hahne: P. [0044-47]; Examiner interprets the consideration of factors to determine probability as an example of computing the product. Probability W is based on current position PF, current route R1, vehicle environment and vehicle state. Alternative route R2 is based on probability W and is a cost noncompliance. P. [0012-13]; Examiner interprets distance on R2 as an example of time added to the route where the route is R1 plus R2. P. [0015]; P. [0017]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the medium disclosed by the combination of Patel and Bank by implementing both the consideration of cost to the driver and the likelihood of departure from a current route disclosed by Hahne. One of ordinary skill in the art would have been motivated to make to make this modification in order to potentially the driver’s time and fuel (Hahne: P. [0015]). The predictive and selective capacities are convenience features for the user.

Claims 60 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (U.S. Patent No. 10,054,443) hereinafter “Patel” in view of Bank et al. (US 2014/0005922) hereinafter “Bank”, further in view of Hahne (US 2014/0012501), as applied to claim 57 above, further in view of Hashem et al. (U.S. Patent No. 9,389,086) hereinafter “Hashem”.

Regarding claim 60, the combination of Patel, Bank, and Hahne teaches the non-transitory computer readable medium of claim 57, wherein computing the probability of noncompliance comprises computing the cost of noncompliance (see at least rejections of claims 52 and 57).
Patel does not explicitly teach based on at least one of (a) a cost of noncompliance with a scheduling entry or (b) a determined likelihood of noncompliance with a scheduling entry.
However, Hashem is analogous art and teaches based on at least one of (a) a cost of noncompliance with a scheduling entry or (b) a determined likelihood of noncompliance with a scheduling entry (see at least Hashem: Col. 2, lines 15-25, …The device generates a preference ranking for the following fitness, time, safety, cost, health, environmental, scenic, weather and mode of transport for the user; Col. 10, lines 10-25, Further, the processor 1203 may, in certain embodiments, interface with a scheduling program (e.g., a calendar capable of tracking appointments, schedules, etc.), and the user's upcoming schedule may be included as an input; Claim 17, A travel planner and personalized route calculating device, comprising: circuitry configured to generate a user profile from at least one of a questionnaire, a settings application, scheduling information…Examiner interprets scheduling information as an example of scheduling entries. wherein the generating of the preference ranking is an algorithm based on a median aggregation function that calculates a middle value for different attributes by using multiple observations from the user profile attributes, … a degree to which the user follows the recommended route by computing a deviation between the expected observation of each attribute and an actual observation of the attribute and computing a chi-square value for each attribute…Examiner interprets ranking as an example of based on a cost of noncompliance.).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the medium disclosed by the combination of Patel, Bank, and Hahne by implementing the consideration of a cost of noncompliance with a scheduling entry disclosed by Hashem. One of ordinary skill in the art would have been motivated to make to make this modification in order to prevent changes in the route that would detrimentally impact the user’s schedule.

With regards to claim 69, the combination of Patel, Bank, and Hahne teaches the system of claim 66, wherein computing the probability of noncompliance comprises computing the cost of noncompliance (see at least rejections of claims 62 and 66).
Patel does not explicitly teach based on at least one of (a) a cost of noncompliance with a scheduling entry or (b) a determined likelihood of noncompliance with a scheduling entry.
However, Hashem is analogous art and teaches based on at least one of (a) a cost of noncompliance with a scheduling entry or (b) a determined likelihood of noncompliance with a scheduling entry (see at least Hashem: Col. 2, lines 15-25; Claim 17; Examiner interprets ranking as an example of based on a cost of noncompliance.).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the medium disclosed by the combination of Patel, Bank, and Hahne by implementing the consideration of a cost of noncompliance with a scheduling entry disclosed by Hashem. One of ordinary skill in the art would have been motivated to make to make this modification in order to prevent changes in the route that would detrimentally impact the user’s schedule.

Claims 61 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (U.S. Patent No. 10,054,443) hereinafter “Patel” in view of Bank et al. (US 2014/0005922) hereinafter “Bank”, as applied to claim 52 above, further in view of Hajj et al. (US 2016/0356603) hereinafter “Hajj”.

Regarding claim 61, the combination of Patel and Bank teaches the non-transitory computer readable medium of claim 52 (see at least rejections of claim 52).
While Patel discloses the possibility to be used to for multiple transportation types, it does not explicitly teach wherein at least one of the one or more routes includes navigation instructions that pertain to multiple transportation types.
However, Hajj is analogous art and teaches wherein at least one of the one or more routes includes navigation instructions that pertain to multiple transportation types (see at least Hajj: Fig. 7; P. [0104], …In some embodiments, the map application uses different representations for different portions of a displayed transit route that are travelled by different transit vehicles or require walking. The displayed transit route in the fourth stage 120 includes two different portions 185 and 187. The first portion (leg) of the transit route (i.e., the route portion 185) is travelled by a bus, while the second portion (i.e., the route portion 187) is travelled by a subway train. The two portions are displayed by two different graphical representations…; P. [0203], …Each navigation instruction in the list is associated with a particular leg of the trip traveled by a particular transit vehicle or a walking portion of the transit route…; P. [0355], In some embodiments, a transit navigation presentation provides navigation instructions that specify navigation maneuvers that use one or more transit vehicles (e.g., buses, rapid-transit train vehicles, commuter-rail vehicles…etc.) as the device traverses a transit route from a starting location to a destination location. The transit navigation presentation in some embodiments also includes walking instructions...; P. [0361]).


Regarding claim 70, the combination of Patel and Bank teaches the system of claim 62 (see at least rejections of claim 62).
While Patel discloses the possibility to be used to for multiple transportation types, it does not explicitly teach wherein at least one of the one or more routes includes navigation instructions that pertain to multiple transportation types.
However, Hajj is analogous art and teaches wherein at least one of the one or more routes includes navigation instructions that pertain to multiple transportation types (see at least Hajj: Fig. 7; P. [0104]; P. [0203]; P. [0355]; P. [0361]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system disclosed by the combination of Patel and Bank by implementing the consideration of a cost of noncompliance with a scheduling entry disclosed by Hajj. One of ordinary skill in the art would have been motivated to make to make this modification in order to enhance the efficiency and comprehensive aspects (Hajj: [0002]).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tsimhoni et al. (US 2014/0214322) teaches individual driver guidance can be .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE J PATRICK whose telephone number is (571)272-8389.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/M.J.P./Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662